Citation Nr: 1210455	
Decision Date: 03/21/12    Archive Date: 03/30/12

DOCKET NO.  09-32 618	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for hypertension, to include as secondary to exposure to herbicides and mustard gas.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to November 1967.  

This matter comes before the Board of Veterans' Appeals (Board) from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, as all claims involving alleged mustard gas exposure are centrally processed at that RO.  Subsequently, jurisdiction over this case was transferred back to the RO in St. Petersburg, Florida, the RO closest to the Veteran's home.

In September 2011, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing is associated with the claims file.  


FINDINGS OF FACT

1.  The evidence of record raises a reasonable doubt as to whether the Veteran's tinnitus is related to his period of active military service.  

2.  The most competent, credible, and probative evidence of record preponderates against a finding that the Veteran currently has hypertension that was incurred or aggravated by active military service; nor may hypertension be presumed to have been incurred during military service, to include as a chronic disorder or as secondary to exposure to herbicides or mustard gas therein.  



CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the Board concludes that tinnitus was incurred as a result of service.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).  

2.  Hypertension was not incurred or aggravated by service, nor may hypertension be presumed to have been incurred in service, to include as chronic disorder or as due to exposure to herbicides or mustard gas.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.316 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on the claim for VA benefits. 

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2008 letter, sent prior to initial unfavorable AOJ decision issued in February 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, the September 2008 letter informed him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  As such, the Board finds that the Veteran has been provide all required notice.  

Relevant to the duty to assist, the Veteran's available service treatment records, as well as all post-service treatment records identified by the Veteran and the record have been obtained and considered.  The Veteran has not identified any additional, outstanding records that he wishes to be considered in his appeal. 

Additionally, the Veteran was provided with a VA examination in December 2008 in conjunction with his tinnitus claim, and there is no allegation or indication that the examination was inadequate.  The Board notes that a VA examination was not conducted in conjunction with the Veteran's claim involving hypertension.  However, the Board finds that a VA examination and/or medical opinion is not needed in this regard because, as discussed in detail below, there is no competent evidence of a current hypertension disability or persistent or recurring symptoms of a current disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.  

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Depending on the evidence and contentions of record in a particular case, lay evidence can be competent and sufficient to establish a diagnosis and medical etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.

Service connection for certain chronic disorders, including cardiovascular-renal disease, including hypertension, and organic diseases of the nervous system, such as tinnitus, will be rebuttably presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year following active service.  38 U.S.C.A. § 1110, 1137; 38 C.F.R. §§ 3.307, 3.309.

The law provides a presumption of service connection for certain diseases that are associated with exposure to herbicide agents and that become manifest within a specified time period in a veteran who, during active military, naval, or air service, served in the Republic of Vietnam or in or near the Korean demilitarized zone (DMZ) during specified periods of time, even if there is no record of evidence of such disease during the period of service.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6).  

If a veteran was exposed to an herbicide agent during active service, presumptive service connection is warranted for the following disorders: AL amyloidosis; chloracne or other acneform disease consistent with chloracne; Type II diabetes; Hodgkin's disease; ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction, atherosclerotic cardiovascular disease, including coronary artery disease (including coronary spasm) and coronary bypass surgery, and stable, unstable, and Prinzmetal's angina); all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; acute and subacute peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no positive association between exposure to herbicides and any other condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See e.g., Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 (1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal Circuit Court has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).

The law also provides a presumption of service connection for certain diseases that are associated with exposure to various forms of mustard gas, such as nitrogen, sulfur mustard, Lewisite, or nitrogen mustard.  The disabilities for which presumptive service connection is warranted based on exposure to mustard gas are chronic conjunctivitis, keratitis, corneal opacities, scar formation, or the following cancers: nasopharyngeal, laryngeal, lung (except mesothelioma), squamous cell carcinoma of the skin, a chronic form of laryngitis, bronchitis, emphysema, asthma, or chronic obstructive pulmonary disease, and acute nonlymphocytic leukemia.  See 38 C.F.R. § 3.316(a) (1-3).  This presumption applies unless the claimed condition is due to the Veteran's own willful misconduct or there is affirmative evidence that establishes a nonservice-related supervening condition or event as the cause of the claimed condition.  See 38 C.F.R. § 3.316(b).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Tinnitus

The Veteran has asserted that service connection is warranted for tinnitus because he was exposed to significant noise exposure during his military service.  Specifically, the Veteran has asserted that he was exposed to noise from various weapons, including an M-14 rifle which he held close to his ear, Howitzers that were fired from close range near his bunker, bazookas, and grenades.  He has also asserted that he served as a combat engineer in Vietnam, which required that he work with explosives, including C-4, which were used to sweep mines.  The Veteran has reported that he did not use hearing protection during service.  

The Veteran's service personnel records reflect that his military occupational specialty (MOS) was a combat engineer and that he received the expert M-14 badge.  The evidence of record also reflects that the Veteran served in the Republic of Vietnam from November 1966 to November 1967.  Therefore, the Board finds that the Veteran's report of military noise exposure is credible and consistent with the circumstances and conditions of service.  See 38 U.S.C.A. § 1154(b).  Therefore, the Veteran's military noise exposure is presumed.  

However, the service treatment records (STRs) do not contain any complaints, treatment, or findings related to tinnitus or any other ear problem.  In fact, the Veteran denied having any ear trouble at his entrance and separation examinations in November 1965 and November 1967.  

The Veteran has asserted that he did not report to sick call for tinnitus during service but that he had ear and hearing problems at discharge from service.  The Veteran has also reported that he became a police officer directly following service, during which time he continued to suffer from tinnitus.  See September 2011 hearing transcript; March 2009 notice of disagreement.  

The Veteran testified that he did not have annual exams or check-ups while he was a police officer.  In fact, the Veteran has reported that he did not want to report his tinnitus problems while he was a police officer for fear of termination.  See September 2011 hearing transcript.  Therefore, there is no post-service evidence showing complaints or treatment for tinnitus.  

Nevertheless, the Board notes that tinnitus is the type of disability that is capable of lay observation.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Charles v. Principi, 16 Vet. App. 374-75 (2002).  The Veteran is also competent to report his symptoms, including their onset.  See Layno v. Brown, 6 Vet. App. 465 (1994).  In evaluating this claim, the Board considers the Veteran to be highly credible with respect to the information he has provided in support of his claim.  Therefore, the Board finds that the Veteran's report of suffering from tinnitus at discharge from service, which continued thereafter, is competent and credible lay evidence.  

The Veteran was afforded a VA examination in December 2008 to determine if his tinnitus is related to his military service.  At that time, the Veteran reported that he first noticed tinnitus a few years after leaving service and that he suffered from constant ringing in his ears while he was a police officer.  The VA examiner noted the Veteran's military noise exposure and also noted that he suffered from occupational noise exposure as a police officer.  However, the VA examiner noted that the Veteran wore hearing protection on the police shooting range and that his recreational noise exposure only consisted of occasional use of lawn or garden equipment.  

After interviewing and examining the Veteran, the VA examiner stated that she could not resolve the issue without resorting to speculation, noting that the claims file was not reviewed, the STRs were not available for review, and the Veteran's "significant" period of occupational nose exposure.  

The claims file was provided to the VA examiner later in December 2008, after which she noted the Veteran's normal hearing acuity at his entrance and separation examinations, as well as the Veteran's report that he has reported suffering from tinnitus since 1967.  The VA examiner opined that it is not at least as likely as not that the Veteran's tinnitus is due to his being a combat engineer.  In making this determination, the examiner noted that there is no evidence of hearing loss acquired during service to which associate the Veteran's current complaint of tinnitus and that there are no complaints of tinnitus in the STRs.  The examiner also noted, however, that there is a significant and consistent report of occupational noise exposure from being a police officer from 1968 to 1998.  

With respect to his occupational noise exposure, the Veteran has stated that, while he worked as a police officer for 30 years, he only used his revolver to qualify with his weapon once a year in a controlled setting and that he wore hearing protection at that time.  The Veteran testified that he shot approximately 30 rounds a year and that any noise exposure in this setting was nothing close to his military noise exposure.  See September 2011 hearing transcript.  As noted, the Board considers the Veteran's statements in this regard to be competent and credible.  

After reviewing the evidence in support of and against the Veteran's claim, the Board finds that the evidence of record raises a reasonable doubt as to whether the Veteran's current tinnitus is related to his military service.  In making this determination, the Board considers the December 2008 VA examination and opinion to be competent medical evidence.  However, the VA examiner did not consider the Veteran's report of suffering from tinnitus at discharge from service or his explanation as to the minimal significance of his occupational noise exposure following service.  

In this regard, the Board notes that the Veteran has provided contrasting statements regarding the onset of his tinnitus.  Indeed, on his September 2008 formal claim for benefits, the Veteran reported that his tinnitus had its onset in 1967, while he similarly reported that he had ear and hearing problems at separation from service.  See March 2009 Notice of Disagreement.  On the other hand, at the December 2008 VA examination, the Veteran reported that he first noticed tinnitus a few years after leaving service.  Despite the Veteran's contrasting statements regarding the onset of his tinnitus, the Board notes that even his statement regarding suffering from tinnitus a few years after service raises a reasonable doubt as to whether his tinnitus was incurred as a result of his military noise exposure, as such report places the onset of his tinnitus in close proximity to service and the Veteran has stated that he did not have any significant noise exposure following service.  

In evaluating this claim, the Board finds highly probative that the Veteran was exposed to significant noise exposure during service, with no significant noise exposure following service, that there is competent and credible lay evidence of tinnitus at separation from service, or at least very close in proximity to service, and that there is competent and credible evidence of continued tinnitus symptomatology following service.  As a result, the Board finds that the evidence mentioned above raises a reasonable doubt as to whether the Veteran's current tinnitus is related to his military service.  Indeed, for the Veteran to be successful in his claim, he needs to show only that it is at least as likely as not that his current tinnitus is related to service.  See 38 U.S.C.A. § 5107(b).  The Board finds that standard has been met in this case.  

In making this determination, the Board is not attempting to make an independent medical determination; rather, the Board has weighed the evidence of record and made a determination as to the probative value of such evidence, which is the responsibility of the Board.  See Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Therefore, without finding error in the previous action taken by the RO, the Board will exercise its discretion to find that the evidence is in relative equipoise, and conclude that service connection for tinnitus is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

Hypertension

The Veteran has asserted that service connection is warranted for hypertension because he believes his current diagnosis of hypertension is related to his exposure to herbicides and mustard gas during service in Vietnam.  See September 2008 VA Form 21-526.  

The Veteran has stated that he did not have symptoms of high blood pressure during service and never went to sick call for high blood pressure.  Indeed, the STRs do not contain any complaints, treatment, or findings related to hypertension and, at his November 1967 separation examination, the Veteran's blood pressure was normal and he specifically denied having high or low blood pressure.  

Nevertheless, the Veteran has asserted that he was diagnosed with hypertension approximately one to two years after service by a private physician; however, the Veteran has reported that the private physician is deceased and it is impossible to obtain records of that treatment.  See October 2011 statement from the Veteran.  Regardless, the Veteran has stated that he believes his diagnosis is related to his exposure to herbicides and/or mustard gas during service.  

In this regard, the Veteran has asserted that, during basic training, he put a drop of something on his thumb to show the effects of what it could do to your skin.  He has stated that the substance was a herbicide and he believes he was told it was mustard gas.  See September 2011 hearing transcript; March 2009 statement from the Veteran.  

The Board has considered the lay and medical evidence of record and finds that the preponderance of the evidence is against the grant of service connection for hypertension.  At the outset, the Board notes that the evidentiary record does not contain any medical evidence showing a current diagnosis of hypertension.  Indeed, while the Veteran has reported that he has taken medication for hypertension since it was diagnosed one to two years after service, the Veteran has not submitted or identified any post-service evidence that shows diagnosis or treatment for hypertension since service, to include during the pendency of this claim and appeal.  

In this regard, the Board notes that the Veteran's lay report of suffering from tinnitus is not considered a competent diagnosis of such, as hypertension is not the type of disability that is capable of lay observation but is, instead, generally diagnosed after clinical examination.  See Barr, supra; Jandreau, supra; Charles, supra.  

Even if the Board assumed, arguendo, that there is a competent and credible diagnosis of hypertension of record, the Board finds there is no basis on which to grant service connection for hypertension.  

As discussed above, the evidence does not show, nor does the Veteran allege, that he manifested hypertension during active military service.  In addition, while the Veteran has asserted that he was diagnosed with hypertension one to two years after service, there is no medical evidence of record showing that hypertension was manifested during his first post-service year and the Veteran's lay evidence regarding the post-service diagnosis is not considered a competent diagnosis.  Therefore, there is no competent and credible evidence of record showing that hypertension was manifested during the Veteran's first post-service year, and presumption service connection for hypertension as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

In addition to the foregoing, the Board notes that hypertension is not a disability for which presumptive service connection is warranted based upon exposure to herbicides or mustard gas.  See 38 C.F.R. §§ 3.309(e), 3.316(a) (1-3).  Therefore, service connection is not warranted on a presumptive basis based on exposure to herbicides or mustard gas, given the Veteran's specific diagnosis.  In addition, there is no competent medical opinion of record substantiated by sound scientific and medical evidence which suggests that the Veteran's hypertension is associated with exposure to herbicides or mustard gas.  

The Board has considered the Veteran's lay assertions of a nexus between his hypertension and service; however, as noted, hypertension is not a condition that is generally capable of lay observation.  As a result, the determination as to the presence and etiology of those conditions is medical in nature.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Indeed, the question of the relationship between hypertension and military service is not a simple medical question and it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between his claimed disability and service.  As such, the Veteran's statements regarding a nexus between his hypertension and military service is not considered competent or probative evidence favorable to his claim.  

Regardless, as noted above, there is no competent and credible diagnosis of hypertension rendered during the pendency of this appeal.  Absent proof of the existence of the disability being claimed, there can be no valid claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Degmitech v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Therefore, the Veteran's claim of service connection for hypertension must be denied, as the evidence fails to establish he has the claimed condition and there is no basis on which to establish service connection therefor. 

There is no reasonable doubt to be resolved in this matter.  See Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for tinnitus is granted, subject to the laws and regulations governing monetary awards.  

Entitlement to service connection for hypertension is denied.  



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


